DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-31 are pending, of which claims 1, 3, 4, 8, 10, & 28-30 are amended.  No new matter is found.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Specifically, Applicant argues that there is no motivation for one skilled in the art to make the secondary core to be 10-70% of the maximum extension of the incontinence guard in the longitudinal direction.  Applicant further argues that Alletsee appears to show the secondary core to be the same length as the primary core and therefore would have led one skilled in the art away from making the secondary core shorter.  Examiner respectfully disagrees.  A wearer of a male incontinence article can only discharge urine from a single point, and consequently, the wearer would naturally place an increased absorbency area of the article immediately against the discharge point.  The article receives the gush of liquid and then allows the liquid to flow to the peripheral regions of the article.  As such, areas that are farthest from the discharge point will receive little liquid or no liquid at all.  It is then unnecessary to have the increased absorbency area, which is created by the addition of a secondary core, to extend as long or as wide as the primary core layer.  Examiner therefore maintains that one skilled in the art would be motivated to make the secondary core shorter and narrower than the primary core (which closely follows the length and width of the article), such that the article would have better and/or faster uptake of discharged liquid, yet one would not waste materials where there would be little or no liquid received.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 30 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, Claim 31, which depends from Claim 30, recites that the articles are individually wrapped but Claim 30 already requires the articles to be individually wrapped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alletsee (US 2007/0060901) in view of Sivilich (US 4,589,877).
Re Claim 1, Alletsee discloses a male incontinence guard (incontinence napkin 20 or 60) comprising a fluid-impermeable backsheet (bottom layer 40), a fluid-permeable topsheet (top layer 30 or 70) and an absorbent body (middle layer 44 and absorbent pad 46) arranged between said backsheet and said topsheet, wherein said topsheet faces the user when the incontinence guard is worn by said user, said guard having a longitudinal extension along a longitudinal axis (Y1) and a transverse extension along a transverse axis (X1) (the longitudinal axis and transverse axis can be assigned by one skilled in the art), said transverse axis (X1) dividing said guard into an upper region (e.g. anterior portion 24 or 64) and a lower region (medial portion 26 or 66 plus posterior portion 28 or 68), said upper region having a greater maximum extension (at least clear from Fig. 4, also see [0024]) along the transverse axis (X1) than the maximum extension of the lower region along said transverse axis (X1), said absorbent body comprising a primary core (44, see Fig. 2) and a secondary core (46) arranged in a stacked configuration, wherein said primary core has an area in an XY plane which is greater that the area of said secondary core (deduced from Fig. 2).
Alletsee does not teach that the secondary core is formed with side edges being at least partly generally parallel to said longitudinal axis (Y1). Sivilich discloses a male incontinence shield having two absorbent layers of different sizes (618 & 620, Fig. 6) sandwiched between a fluid-permeable topsheet (602) and a fluid-impermeable backsheet (604), wherein the smaller sized absorbent layer (620) is shown with side edges that are generally parallel (see Fig. 6) to a 
Neither Alletsee nor Sivilich discloses that wherein the length of said generally parallel side edges are within an interval 10-70% of a maximum extension of the male incontinence guard in its longitudinal direction.  However, such a length ratio can be achieved by merely changing the size of the secondary core (which is for increasing absorbency in areas where most wetness is expected, e.g. adjacent the point of urine discharge), such that the secondary core has a length to receive and retain the urine discharged by a user of the incontinence guard/shield but without using secondary core material in areas where it may not be needed (i.e. areas of the article that is away from the point of urine discharge).  As such, one skilled in the art can perform routine experiments to arrive at an effective size for the secondary core and will likely result in the claimed length ratio.
Re Claims 3-4, Alletsee and Sivilich substantially teach the invention of claim 1 but they do not explicitly teach that wherein the length of said generally parallel side edges are within an interval 15-60% of a maximum extension of the male incontinence guard in its longitudinal direction, or that wherein a width of said secondary core between said generally parallel side edges is within the interval 25-60% of a maximum width of the guard.  However, such a length or width ratio can be achieved by merely changing the size of the secondary core (which is for increasing absorbency in areas where most wetness is expected), such that the secondary core has a length and width to receive and retain the urine discharged by a user of the incontinence guard/shield.  As such, one skilled in the art can perform routine experiments to arrive at an 
Re Claim 5, Alletsee also appears to suggest that wherein said primary core has an outer edge which generally follows an outer edge of the guard and defines an edge region having a width which is generally equal along the entire outer edge of the guard (see Fig. 2 where absorbent layer 44 is within the peripheral boundaries marked by lateral edges 36).  One skilled in the art would also be guided by Sivilich, see Fig. 6, where primary core (618) is shown to have a right edge that follows the shape of the peripheral sealing edges (702 and/or 704, Fig. 9), which forms a cutting line (Col. 5 lines 47-49) for one to arrive at a final product (Fig. 11).
Re Claim 20, Alletsee does not teach that wherein at least one of said primary core and said secondary core comprises superabsorbent material but only discloses that secondary core (46) is included “to maximize the liquid-holding capacity of the sanitary napkin 22” ([0018]).  Sivilich discloses that the smaller sized absorbent layer (620) is formed of superabsorbent material to increase absorbency in the incontinence guard/shield.  It would be obvious to one skilled in the art at the time of filing to learn from Sivilich since the selection of a known material suitable for its intended purposes establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claim 21, after the combination explained in claim 20 above, Sivilich also discloses that the superabsorbent is a superabsorbent polymer (e.g. Col. 1 lines 65-66). 
Claims 2, 28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Alletsee and Sivilich as applied to claim 1 above, and further in view of Fujimoto et al. (JP 5565920 B1, machine translation provided in Non-Final Office Action mailed on 9/17/2020).
Re Claim 2, Alletsee and Sivilich combine to teach the invention of claim 1, but they do not explicitly teach that wherein said side edges define folding lines for folding said guard in a transverse direction of said guard.  Fujimoto teaches a male incontinence pad having a thicker middle portion in the absorbent core and folding lines (17a & 17b, see Figs. 6 & 8) run along the 
Re Claim 28, Alletsee implies a method for manufacturing a male incontinence guard having a longitudinal extension along a longitudinal axis (Y1) and a transverse extension along a transverse axis (X1), said transverse axis (X1) dividing said guard into an upper region and a lower region, said method comprising: 
providing a fluid-impermeable backsheet (40); 
providing a fluid-permeable topsheet (30 or 70); and 
providing an absorbent body (44 & 46) between said backsheet and said topsheet; 
the method further comprising the following steps: 
providing said absorbent body by arranging a primary absorbent core (44) and a secondary absorbent core (46) in a stacked configuration, wherein said primary core has an area in an XY plane which is greater that the area of said secondary core (e.g. Fig. 2).  
Alletsee does not teach side edges of said secondary core are at least partly generally parallel to said longitudinal axis (Y1). Sivilich discloses a male incontinence shield having two absorbent layers of different sizes (618 & 620, Fig. 6) sandwiched between a fluid-permeable topsheet (602) and a fluid-impermeable backsheet (604), wherein the smaller sized absorbent layer (620) is shown with side edges that are generally parallel (see Fig. 6) to a longitudinal axis (between lines 608 and 610) of the incontinence shield.  It would have been obvious to one skilled in the art at the time of filing to glean from Sivilich’s teaching of an  absorbent layer shape within a male incontinence guard/shield so as to provide increased absorbency in areas where it is more needed and not in areas that would receive less urine.  This may reduce cost of manufacturing and/or the bulk of the entire guard/shield by providing materials only where it is likely to be used effectively.

Alletsee, Sivilich, and Fujimoto do not disclose that wherein the length of said generally parallel side edges are within an interval 10-70% of a maximum extension of the male incontinence guard in its longitudinal direction.  However, such a length ratio can be achieved by merely changing the size of the secondary core (which is for increasing absorbency in areas where most wetness is expected, e.g. adjacent the point of urine discharge), such that the secondary core has a length to receive and retain the urine discharged by a user of the incontinence guard/shield but without using secondary core material in areas where it may not be needed (i.e. areas of the article that is away from the point of urine discharge).  As such, one skilled in the art can perform routine experiments to arrive at an effective size for the secondary core and will likely result in the claimed length ratio.
Re Claims 30-31, the combination of references for claim 28 teaches a method of manufacturing articles.  While the cited references do not explicitly disclose a package of plurality of individually wrapped absorbent articles, it is well known in the art of absorbent .
Claims 6-7, 10-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alletsee and Sivilich as applied to claim 1 above, and further in view of Jin et al. (KR 2020160004294, machine translation included in Non-Final Office Action mailed on 9/17/2020).
Re Claim 6, Alletsee and Sivilich combine to teach the invention of claim 1, but they do not explicitly teach upper and lower corner points and an upper region inwardly recessed curvature.  Jin teaches a male incontinence pad having a shape as required by the current claim, that is, a transverse axis (junction 150) extends between a first lower corner point and a second lower corner point (see annotated figure infra) which define two outermost points of the pad, a first width between these lower corner points being greater than a second width between first and second upper corner points (see annotated figure), an upper region above the transverse axis comprises an inwardly recessed curvature portion extending between a first upper corner point and a second upper corner point and having an arcuate shape (also evident from the figures), and wherein said first lower corner point and first upper corner point and said second lower corner point and second upper corner point, respectively, are connected by outer side edges (evident from the figures).  It would have been obvious to one skilled in the art at the time of filing to modify Alletsee further with Jin because mere changes in shape can be done for aesthetic purposes (MPEP 2144.04). 
Re Claim 7, after modifying with the shape shown in Jin, the resulting incontinence guard will be formed with a tapering shape as regarded from the first and second lower corner points and along the lower region (evident from figures).
Re Claim 10, after modification with Jin, while Jin is silent to the second width (w2) being in the range of 30-80% of the first width (w1), Fig. 3 in Jin shows a first width being about 2/3 of the second width, thus at least guiding one skilled in the art to make an incontinence guard/shield with the claim ratio.


supra), one skilled in the art would be first guided to create an incontinence guard/shield having the proportions as shown.  As such, one would arrive at a ratio of d1 to d2 (as defined in the current claim) of approximately 3, which falls within the claimed range of 0.25-4.0.  The angle defined in the current claim would be approximately 20 degrees.  Also based on the annotated figure, it is obvious that a distance d4 as defined in claim 15 would be less than 25% of a distance between the upper and lower corner points.
Re Claim 16, after modification with Jin, Jin also teaches that wherein a maximum recess depth (d3) of said inwardly recessed curvature portion does not extend below said transversal axis (X1).  This is evident from all figures in Jin.
Re Claim 19, after modification with Jin, it can also be seen that wherein said outer side edges are generally straight.
Claims 22, 23, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alletsee and Sivilich as applied to claim 20 or 1 above, and further in view of Hermansson et al. (US 2013/0096525).
Re Claim 22, Alletsee and Sivilich combine to teach the invention of claim 20 but they do not explicitly disclose that the superabsorbent is in the form of a foam.  Hermansson discloses a 
Re Claims 23 & 25, Alletsee and Sivilich combine to teach the invention of claim 1 but they do not disclose that said guard is arranged having elasticized elements arranged along an outer edge of the lower region, along the outer edges of said lower region.  Hermansson discloses a male incontinence guard (100) having elastic elements (Fig. 1 & [0083]) arranged on left and right sides of the guard.  Hermansson further discloses that it is known in the art to use elastic threads ([0007]).
Claims 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Alletsee, Sivilich and Hermansson as applied to claim 23 above, and further in view of Datta et al. (US 2002/0042600).
Re Claims 24 & 26-27, Alletsee, Sivilich, Hermansson combine to teach the invention of claim 23 but they do not disclose that wherein said elasticized elements are in the form of an elasticized film, elastic foam, or elastic laminate attached to said guard (1').  Datta discloses an absorbent article for receiving body exudates, wherein the article comprises elastic elements, and the elastic elements can be threads, film, foam, or laminate ([0034]).  It would have been obvious to one skilled in the art at the time of filing to modify further with Datta since substituting equivalents known for the same purpose establishes a prima facie case of obviousness (MPEP 2144.06).
Allowable Subject Matter
Claims 8-9 are allowed.
Claims 17-18 & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 8, 17, 18, & 29, the reasons had been provided in the Non-Final Office Action mailed on 9/17/2020.  Note that while other references, such as ones provided by the Applicant in the IDS filed on 1/19/2021, teach recesses formed in a front/top portion of a male incontinence guard, but these references fail to teach other structural features (e.g. upper and lower corners where the lower corners define the widest part of the guard and is wider than a width between the upper corners).  It would not be reasonable to modify Alletsee by cherry-picking only some shape-specific features from Jin (e.g. the upper and lower corners but not the recess) and also select some other shape-specific features (e.g. a curved recess that has a particular depth) from yet another reference.
Claim 9 is allowable at least for being dependent from Claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        13 February 2021